Name: COMMISSION REGULATION (EEC) No 1512/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 63 and 100 (order Nos 40.0630 and 40.1000), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 22. 6. 93 Official Journal of the European Communities No L 150/ 13 COMMISSION REGULATION (EEC) No 1512/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 63 and 100 (order Nos 40.0630 and 40.1000), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 63 and 100 (order Nos 40.0630 and 40.1000), originating in South Korea, the relevant ceiling respectively amounts to 6 and 27 tonnes ; Whereas on 23 April 1993 imports of the products in question into the Community, originating in South Korea, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION Article 1 As from 25 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order No ^(unit)1^ CN code Description 40.0630 63 5906 91 00 Knitted or crocheted fabric of synthetic fibres (tonnes) containing by weight 5 % or more of elastometric ex 6002 10 10 yarn and knitted or crocheted fabric containing by 6002 10 90 weight 5 % or more of rubber thread ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 Raschel lace and long-pile fabric of synthetic 6002 43 19 fibres 40.1000 100 5903 10 10 Textile of fabrics impregnated, coated, covered or (tonnes) 5903 10 90 laminated with preparations of cellulose derivatives 5903 20 10 or of other artificial plastic materials 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 150/14 22. 6. 93Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission